DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/24/2019 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with regards to the rejection of claims 1-6, 8-13 and 15-20 under 35 USC § 102 have been fully considered, but they are not persuasive. 
On page 16 the applicant argues: 
“… the reference does not teach or suggest at least ‘responsive to determining that the one or more users are not authorized, generating and executing a first action plan.’ Applicant contends that the features described in Applicant's claim 1 is not limited to ‘remote’ participants as indicated by Applicant's claim language of ‘A computer-implemented method for securing a shared physical workspace from leaking sensitive subject matter’ (emphasis added)”.
The examiner respectfully disagrees with the applicant’s argument that Keane does not teach the mentioned limitation. The examiner did not find applicant’s argument that claim 1 is broader (“claim 1 is not limited to ‘remote’”) than permitted by the prior art to be an issue.
However, Keane discloses shared physical workspace in multiple paragraphs.
¶37: “… if a meeting is being attended in a conference room by two associates, and during the meeting a third person is detected entering the conference room, the meeting content provided to that location may be withheld until the third person is identified and assessed. Facial recognition software and inputs from other biometric and non-biometric sensors can be incorporated to confirm the identity of the additional person. In the event an associate attends a meeting from an unexpected/unscheduled location, meeting content may be withheld until an explanation is provided (e.g. associate unexpectedly working remotely) and further risk assessment on the new location is completed”.
It should be readily understood that a conference room with two or more people in it is a shared physical workspace, as disclosed by Keane.
¶03: “Accordingly, there is a need for systems, methods and apparatuses that enable sensitive meeting content to be shared across multiple locations and/or transmitted to multiple computing devices while imposing security control on the distributed meeting content.”
¶27: “The risk assessment agent 122 is also configured to determine a risk level associate with the participant of the user computing device 114 from which the access request is made. This risk level can be evaluated periodically or continuous during the meeting to dynamically track the risk of exposing meeting content to the participant. The risk assessment agent 122 calculates the risk level of a participant at a specific point in time during the meeting based on a variety of considerations including geographical location of the participant, physical location of the participant (e.g., on-site, within specific area/room on-site, at desk etc.), security rating of the network from which the participant is accessing the meeting (public, home private etc.), local environmental risks (e.g. internet café versus vendor site), authentication methods (e.g., password versus multifactor authentication, including biometric sensing), and/or risk of 
Applicant’s arguments with regards to the rejection of claims 7 and 14 under 35 USC § 103 have been fully considered, but they are not persuasive. 
On page 18 the applicant argues:
“Each of Applicant's claims 7 and 14 indirectly import the features/limitations described above based on their dependence from claims 1 and 8, respectively. Applicant contends that neither KEANE nor FORNEY, alone or in combination, teaches or suggests at least these features/limitations of claims 7 and 14”
The examiner respectfully disagrees with the applicant’s argument that Keane does not teach the limitations under claims 7 and 14.
Claim 7 being dependent on claim 1, the examiner’s explanation under Response to Arguments as detailed for claim 1 holds true for claims 7 and 14(which recites substantially the same limitations as claim 7, in the form of a computer program product). The additional limitations that are not disclosed by Keane are taught by Forney. 
See ¶96 where Forney discloses how to remove sensitive material at the end of a meeting.
¶96: “Step 1000 detects that a meeting has been terminated. Examples of how this can be done are provided above. Step 1002 notifies a cleanup service to permanently delete data associated with the meeting. This step can be performed in any suitable way.” 
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant failed to present any substantive arguments on how the combination KEANE and FORNEY failed to disclose either claims 7 or claim 14.
In this case, the applicant failed to further disclose how the combination KEANE and FORNEY failed to disclose claim 5 or claim 13. MPEP 2141 specifically points out that: “Once Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. 37 CFR 1.111(b)  requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action. The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references”. However, the examiner does not believe the applicant sufficiently demonstrated either A or B above. 

Applicant’s arguments with regards to the rejection of claims 5 and 13 under 35 USC § 103 have been fully considered, but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant failed to present any substantive arguments on how the combination KEANE and FORNEY failed to disclose either claims 7 or claim 14.
MPEP 2141 specifically points out that: “Once Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. 37 CFR 1.111(b)  requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action. The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references”. However, the examiner does not believe the applicant sufficiently demonstrated either A or B above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 (and corresponding computer program product claim(s) 8-13, and computer system claim(s) 15-20) are rejected under 35 U.S.C. 102(al)(a2) as being anticipated by U.S. Patent No.2019/0253269 A1 to Declan Keane (hereinafter Keane). 

Regarding claim l: 
Keane discloses:
A computer-implemented method for securing a shared physical workspace from leaking sensitive subject matter, further comprising:
gathering, by machine learning (see Keane ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), data associated with a meeting scheduled for the shared physical workspace (see Keane ¶04: "receiving, by a computing device, information related to the meeting"); 
(see Keane ¶33: "An exemplary electronic detection device can be an Amazon Echo used when there is one or more people in the remote meeting room, a biometric sensor with finger print and/or speaker recognition, a conventional and/or thermal camera with facial recognition capabilities to determine the identity and number of people in the remote meeting room "); capturing, by machine learning (see Keane ¶07: "the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), content of the meeting in the shared physical workspace (see Keane ¶04: "
receiving, by a computing device, information related to the meeting, including one or more risk definitions corresponding to one or more sections of the content of the meeting"); assigning, by machine learning (see Keane ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), one or more risk score based on the captured content (see Keane ¶04: "receiving, by a computing device, information related to the meeting, including one or more risk definitions corresponding to one or more sections of the content of the meeting and determining, by the computing device, a risk level for the participant"); 
determining whether the one or more users are authorized to be exposed to the captured content based on the one or more risk score (see Keane ¶04: "comparing, by the computing device, the one or more risk definitions of the meeting content with the risk level of the participant"
¶43:" a participant is only permitted to access the meeting content that is suitable to his risk level at the time of the comparing"); 
responsive to determining that the one or more users are not authorized, 
(see Keane ¶37, ¶19 and ¶41; ¶37: “… if a meeting is being attended in a conference room by two associates, and during the meeting a third person is detected entering the conference room, the meeting content provided to that location may be withheld until the third person is identified and assessed. Facial recognition software and inputs from other biometric and non-biometric sensors can be incorporated to confirm the identity of the additional person. In the event an associate attends a meeting from an unexpected/unscheduled location, meeting content may be withheld until an explanation is provided (e.g. associate unexpectedly working remotely) and further risk assessment on the new location is completed” 
¶19: "meeting content sections that are deemed more sensitive than the calculated risk level is withheld from the remote participant"
¶41:" when the overall risk level of a participant is higher than a certain predetermined threshold, the risk assessment engine 116 can initiate video or audio recording of the attendees at the remote location by interacting with the electronic devices connected to that location"); 
determining, by machine learning (see Keane ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting"), whether the captured content exceed one or more risk threshold (see Keane ¶26: "… the risk definition agent 118 can automatically suggest a risk level threshold associated with a meeting content segment that a participant needs to satisfy in order to access the segment"); 
and responsive to determining that the captured content exceeds the one or more risk threshold, generating and executing a second action plan, by machine learning (see Keane ¶19: ". . . meeting content sections that are deemed more sensitive than the calculated risk level is withheld from the remote participant", and Keane discloses machine learning, ¶07: "… the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting").
 Regarding claim 2:
 Keane discloses: 									       	The computer-implemented method of claim l , wherein gathering data further comprises of gathering historical data, using machine learning, wherein the historical data comprises of context of the meeting agenda, identity and electronic activity between participants, and pre-meeting interactions (see Keane ¶19:" The risk assessment engine 116 can employ a self-learning algorithm to automatically evolve and fine tune the assessment rules based on historical participant interactions and behavior"). 
Regarding claim 3:
Keane discloses:										The computer-implemented method of claim l, wherein capturing content comprises of capturing the content using audio, visual, IoT device and sensor data (see Keane ¶12: . . . the at least one electronic monitoring device comprises one of a sensor, a microphone, a biometric scanner, a camera, or a personal wearable device"). 
Regarding claim 4:
Keane discloses: 										The computer-implemented method of claim l, wherein determining whether the one or more users are authorized further comprises:	                                    			         (see Keane ¶06:”… the personal risk factor is a weighted sum of a plurality of elements including a number of years the participant has been employed by the enterprise and the position of the participant in the enterprise");
determining if the RRS is greater than an RRT (role risk threshold) (see Keane ¶43: " . . . the risk assessment agent 122 is adapted to compare the classification of a meeting content section with the risk level of the participant"); 							and responsive to determining that the RRS is greater than the RRT, granting authority to the one or more user (see Keane (¶43:”… a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold").
Regarding claim 5:
           Keane discloses: 	 									The computer-implemented method of claim l, wherein determine whether the captured content exceed the one or more risk threshold, further comprises:                	         assigning a CRS (context risk score) to the one or more users based on the captured content (see Keane ¶43: " . . . each meeting content segment is associated with a classification type, which is in turn associated with a risk level threshold, such that a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold"); 				         					         assigning an ARS (activity risk score) to the one or more users based on the captured content (see Keane ¶07: " . . . the dynamic environmental factor is automatically learned without user input to assess participant behavior during the meeting", see also ¶08: “… the dynamic environmental factor is automatically detected using at least one of an electronic detection device");	       									        combining the ARS and the CRS into a first combined risk score (see Keane ¶42: “… the overall risk level of each participant is a sum or weighted sum of the personal risk factor, the static environmental risk factor and the dynamic environmental risk factor"); 		       combining an ART (activity risk threshold) and CRT (context risk threshold) into a first combined risk threshold (see Keane ¶26: “the risk definition agent 118 can automatically suggest a risk level threshold associated with a meeting content segment that a participant needs to satisfy in order to access the segment"); 			                                                                  and determining if the first combined risk score greater than the first combined risk threshold (see Keane ¶43: ". . . a participant is only allowed to access the meeting content segment if the participant's risk level satisfies or exceeds the risk level threshold").
Regarding claim 6:
            Keane discloses: 									      	The computer-implemented method of claim l, wherein the first action plan further comprises:									                      notifying the user to alleviate the risk (see Keane ¶38: "Rules regarding access decision can be automatically made or suggested based on the queries, and a meeting organizer can be notified for sign-off (live or after the fact) and audit purposes."), wherein alleviating the risk comprises of, ceasing discussion of sensitive material, removing meeting participants not authorized to discuss the sensitive material, and obscuring the sensitive material from view of meeting participants (see Keane ¶37: “… if a meeting is being attending in a conference room by two associates, and during the meeting a third person is detected entering the conference room, the meeting content provided to that location may be withheld until the third person is identified and assessed"									     ¶47: “… the system 100 allows a participant to black out the screen of his own computing device 114 if he believes that he is exposing meeting data inappropriately. This functionality can also be triggered remotely by a meeting organizer or automatically by the system 100").
Regarding claims 8-13
Claims 8-13 recite substantially the same limitations as claims 1-6, respectively, in the form of a computer program product corresponding to each computer-implemented method, therefore, they are rejected under the same rationale.

Regarding claims 15-20:   	                                                                                                           Claims 15-20 recite substantially the same limitations as claims 1-6, respectively, in the form of a computer system for implementing the corresponding computer-implemented method, therefore, they are rejected under the same rationale.								In addition to the same limitations as claim l, in the form of a computer system, claim 15 has the following limitations:
Keane discloses: 									         		A computer system for securing a shared physical workspace from leaking sensitive subject matter, the computer system comprising:
(see Keane ¶21: “Each of the of the risk assessment engine 116, the risk definition agent 118 and the broadcasting device 119 is a combination of . . . hardware, including one or more processors and... “);
one or more computer readable storage media (see Keane ¶21: “… one or more physical memory modules “):

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries tor establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keane as applied to claim 1 above, and further in view of WO 2016144921 Al (hereinafter 'Forney').
Regarding claim 7:
Keane disclosed the computer-implemented method of claim l, but fails to explicitly disclose the following limitations taught by Forney:
notifying the users to remove a sensitive material from the shared physical workspace at the conclusion of the meeting; and instructing robots to remove the sensitive material from the shared physical workspace at the conclusion of the meeting (see Forney ¶96 and ¶92; ¶96: “Step 1000 detects that a meeting has been terminated. Examples of how this can be done are provided above. Step 1002 notifies a cleanup service to permanently delete data associated with the meeting. This step can be performed in any suitable way”. 
¶92: "The timeout component 818 is designed to recognize, based on environmental factors, that a meeting has been terminated . . . the timeout component notifies the cleanup component 806 which then utilizes the various respective cleanup components discussed above to permanently delete the data at their associated locations"); 
instructing robots to remove the sensitive material from the shared physical workspace at the conclusion of the meeting (see Forney ¶94: "Responsive to detecting that a meeting has been terminated, step 902 automatically deletes data associated with the meeting from multiple different locations on the meeting room device").
The Supreme Court in KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,
1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: "simple substitution of one known element for another to obtain predictable results". Thus, one of ordinary skill in the art would have been motivated, before the effective filing date
of the claimed invention, to incorporate Forney' s timeout component 818 designed to recognize a meeting has been terminated and thus notify the cleanup component 806, and cleanup component 806 used to permanently delete data associated with the meeting to Keane's system 100, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, removing sensitive material from the shared physical workspace.

Regarding claim 14:                                                                                 	                                Claim 14 recites substantially the same limitations as claim 7, in the form of a computer program product, therefore, it is rejected under the same rationale.
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable 
    PNG
    media_image2.png
    23
    11
    media_image2.png
    Greyscale

Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to incorporate Forney's timeout component 818 designed to recognize a meeting has been terminated and thus notify the cleanup component 806, and cleanup component 806 used to permanently delete data associated with the meeting to Keane's system 100, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, removing sensitive material from the shared physical workspace.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, are considered pertinent to applicant's disclosure:
US-PGPUB. No. 2019/0081809 Al (Ferren): SECURE MEETING SPACE WITH
AUTOMATICALLY ADAPTIVE CLASSIFICATION LEVELS, AND ASSOCIATED SYSTEMS AND METHODS- This document covers most of the limitations, but implements opaquing glass windows.
US-PGPUB. No. 2018/0210739 Al (Bao et al.): COGNITIVE SCREEN SHARING WITH CONTEXTUAL AWARENESS-teaches how to remove highly sensitive content by terminating the screen sharing session or by filtering active display windows,
US-PGPUB. No. 2019/0108492 Al (Nelson et al): Person Detection, Person Identification And Meeting Start For Interactive Whiteboard Appliances- With this document artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings.
 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
USPTO supplied web-based collaboration tool to schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone arc unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

    PNG
    media_image4.png
    30
    1
    media_image4.png
    Greyscale
Information Retrieval (PAIR) system. Status information published applications may be obtained 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-7869199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491

 /ALEXANDER LAGOR/ Primary Examiner, Art Unit 2491